EXHIBIT CATERPILLAR INC. EXECUTIVE SHORT-TERM INCENTIVE PLAN (Amended and Restated as of 02/14/2007) Section 1. Purpose Effective as of January 1, 2002, Caterpillar Inc. (the “Company”) established the Caterpillar Inc. Executive Incentive Compensation Plan to advance the interests of the Company and its subsidiaries by providing an annual incentive bonus to be paid to certain executive officers of the Company based on the achievement of pre-established quantitative performance goals.The plan was amended and restated January 1, 2007, in its entirety and renamed the “Caterpillar Inc.
